By the Court, Welles, P. Justice.—The
The error book does not show that the clerk of Ontario county has ever made a return to the writ of error. This court is not, therefore, officially informed that such return has been made, and until that is done we can not hear the argument; we have nothing upon which to affirm or reverse the judgment in the court below.
There are various irregularities in obtaining the signatures of the justices in the court of sessions to the bill of exceptions, and •in making up the record, complained of on the part of the defendants in error.
These we can not listen to for the purpose of making any other order than to stay proceedings here to allow the district attorney to move in the court below to have them corrected. That court has the exclusive power in those respects, and the only way in which we can interfere is by mandamus to set them in motion, on a proper state of facts appearing. For that purpose it should be shown that the court below refuse to act in reference to the matters complained of, which is not shown here.
*82I think, therefore, the cause should be stricken from the calendar, and proceedings stayed until the next term of the court of sessions of the county of Ontario, to the end that the district attorney may then apply in that court for such relief in relation to the supposed irregularities as he may he advised. Ordered accordingly.